Citation Nr: 1030658	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for hepatitis A, B, and C, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In March 2004, the Veteran testified before a Veterans Law Judge 
(VLJ) via video conference; a transcript of the hearing is 
associated with the claims file.  In September 2004, the Board 
remanded this appeal for additional evidentiary development, to 
include scheduling the Veteran for a VA examination in 
conjunction with both claims on appeal.  All requested 
development was conducted and the appeal was returned to the 
Board for adjudication.  

The VLJ who conducted the September 2004 video conference hearing 
is no longer employed by the Board and the law requires that the 
VLJ who conducts a hearing on appeal must participate in any 
decision made on that appeal.  See 38 C.F.R. § 20.700 (2009).  As 
such, the Veteran was afforded another Board hearing before the 
undersigned Acting Veterans Law Judge at his local RO in October 
2009.  A transcript of that hearing is associated with the claims 
file.  

Unfortunately, additional evidentiary development is needed with 
respect to the issue of service connection for hepatitis and, 
thus, the issue of service connection for hepatitis is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to herbicides.

2.  The competent evidence of record preponderates against a 
finding that the Veteran has a current diagnosis of peripheral 
neuropathy.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, to include as due to exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides a presumption of service connection 
for certain diseases, including acute and subacute peripheral 
neuropathy, which become manifest after separation from service 
in veterans who served in the Republic of Vietnam during the 
period from January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition and/or medical etiology or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking service connection for peripheral 
neuropathy affecting his upper and lower extremities.  He has 
asserted that he has peripheral neuropathy that he believes was 
incurred as a result of his exposure to herbicides during his 
military service in the Republic of Vietnam.  The Veteran has 
specifically reported that, during his service in Vietnam, he and 
his unit were sprayed with herbicides on numerous occasions.  He 
has stated that he has been treated for numbness and tingling in 
his upper and lower extremities and that he was told by a VA 
physician that he has peripheral neuropathy and should seek 
service connection therefor.  

The Veteran's service personnel records reflect that he served in 
the Republic of Vietnam during the Vietnam War.  Therefore, his 
exposure to herbicides is presumed.  

Nevertheless, there is no competent evidence of record that 
contains a diagnosis of peripheral neuropathy.  

The service treatment records (STRs) are negative for any 
complaints, treatment, or findings related to peripheral 
neuropathy affecting the Veteran's upper or lower extremities.  
The STRs reflect that the Veteran complained of pain in his feet; 
however, his complaints of pain were associated with treatment 
for his long-standing history of pes planus and callosities, not 
a neurological condition affecting his feet.  

The first time the Veteran reported having neurological problems 
was in April 2006, at which time he received follow-up treatment 
for pruritis affecting his feet and the examining physician noted 
a history of numbness and tingling in the left upper extremity.  
Examination revealed that peripheral pulses were present, without 
edema, in the extremities and, thus, a pertinent diagnosis 
related to neuropathy affecting the extremities was not rendered.  
Despite the notation of a history of numbness and tingling in his 
upper and lower extremities, the evidentiary record, inclusive of 
VA outpatient treatment records dated from 1970 to 2008, is 
negative for any complaint, treatment, or findings related to 
numbness or tingling affecting the extremities prior to April 
2006.  Indeed, while the Veteran has reported that he received 
treatment for numbness and tingling in his upper and lower 
extremities, review of the post-service treatment records reveal 
no subjective complaints or objective findings related to any 
neurological disability affecting the Veteran's upper or lower 
extremities.  

In June 2005, the Veteran was afforded a VA examination in 
conjunction with this claim.  At that examination, the Veteran 
reported that the onset of his lower extremity neuropathy was in 
1970 and that the onset of his upper extremity neuropathy was in 
the 5-6 months prior to that examination.  He also reported that 
he believes he has a disk that is rubbing and causing tingling in 
his left arm.  After examining the Veteran and reviewing the 
claims file, the June 2005 VA examiner noted that peripheral 
nerve examination of the Veteran's upper and lower extremities 
was normal and, that while results of an EMG were pending, there 
was no evidence of nerve dysfunction.  

The Board notes that the 2005 EMG report is not included in the 
record.  Nevertheless, a September 2005 VA outpatient treatment 
record reflects that EMG studies in July 2005 demonstrate no 
neuropathy of the perineal nerve in the Veteran's left lower 
extremity, nor any acute or chronic denervation suggesting 
radiculopathy of his cervical spine.  The examining physician 
noted that the Veteran has minimal prolongation of stimulation 
motor components of left perineal, tibial, medial and ulnar 
nerves but stated that there is no clear-cut evidence of 
neuropathy.  

Despite the finding of the June 2005 VA examiner and the findings 
of the physician who evaluated the Veteran in September 2005, the 
Veteran maintains that the medical evidence of record contains a 
diagnosis of peripheral neuropathy.  He has asserted that he was 
treated for complaints of numbness and tingling in April 2006 and 
that a doctor diagnosed him with peripheral neuropathy at that 
time.  While the Veteran is competent to provide evidence 
regarding matters of which he has personal knowledge, including 
the symptoms he experiences and the treatment he receives for his 
symptoms, the Board finds probative that the evidentiary record 
contains VA outpatient treatment records dated from 1970 to 2008 
which do not contain any complaints, treatment, or diagnosis of 
any neurological disability, including peripheral neuropathy.  As 
noted, the Veteran sought treatment for foot problems in April 
2006, at which time he reported a history of numbness and 
tingling in the left upper extremity.  However, a diagnosis of 
peripheral neuropathy was not rendered at that time, as objective 
examination revealed that peripheral pulses were present in the 
Veteran's extremities, and there is no other treatment record in 
the claims file that contains a diagnosis of peripheral 
neuropathy.  

In this context, the Board notes that service connection is 
currently in effect for bilateral pes planus, with callosities, 
hammertoes, and corns, which contemplates any complaints of foot 
pain reported by the Veteran.  See January 2005 rating decision.  
While the Veteran has asserted that he experiences numbness and 
tingling in his feet, in addition to the symptoms associated with 
his service-connected foot disability, the Board notes that there 
is no objective medical evidence of record that shows there is a 
neurological disability underlying the Veteran's subjective 
complaints of numbness and tingling affecting his upper and lower 
extremities.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).  

Without such evidence, the Veteran's complaints of numbness and 
tingling are merely subjective complaints, with no evidence that 
these symptoms represent an underlying disability.  In this 
regard, the Board notes that, while the Veteran is competent to 
testify as to his current symptomatology, he is not competent to 
render a diagnosis of peripheral neuropathy, given that such a 
diagnosis requires medical testing and evaluation.  Medical 
testing has been conducted in this case and has not confirmed the 
presence of a diagnosable neurological disability affecting the 
upper and lower extremities.  Therefore, the Veteran's report of 
numbness and tingling in his extremities is accepted as competent 
lay evidence of the Veteran's symptoms, not competent evidence of 
a current diagnosis.  See Waters v. Shinseki, 601 F.3d 1274 
(2010).  

In sum, the Board finds there is no competent evidence of record 
containing a competent diagnosis of peripheral neuropathy or any 
other neurological disability affecting the Veteran's upper and 
lower extremities.  Without proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as 
noted, there is no competent evidence of record that shows the 
Veteran has been diagnosed with peripheral neuropathy or any 
other neurological disability affecting the Veteran's upper and 
lower extremities at any time during or since separation from 
service.  Therefore, service connection cannot be granted and the 
benefit-of-the-doubt doctrine is not for application.  See 
Brammer, supra; Rabideau, supra; Gilbert, supra.  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2002 that fully addressed all required 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  The RO also sent 
the Veteran a letter February 2008 informing him of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from 1970 to 2008, and it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  In addition, the Veteran was afforded a VA examination 
in June 2005 and he was given an opportunity to set forth his 
contentions at the Board hearings in September 2004 and October 
2009.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure, is denied.  


REMAND

In September 2004, the Board remanded the issue of service 
connection for hepatitis B and C in order to obtain additional 
evidence in support of the Veteran's claim, particularly a VA 
nexus opinion supported by a rationale.  

In June 2005, the Veteran was afforded a VA examination to 
determine the etiology of his current hepatitis infection.  The 
VA examiner opined that the Veteran's hepatitis B and C were most 
likely caused by or the result of the Veteran's intravenous (IV) 
drug use and skin popping after discharge from service.  While 
the June 2005 VA examiner reviewed the claims file and provided a 
nexus opinion, as requested, he did not provide a rationale in 
support of his conclusion.  

The Court of Appeals for Veterans Claims (Court) has held that a 
medical opinion that contains only data and conclusions without 
any supporting analysis is accorded no weight, as it is purely 
speculative and does not provide the degree of certainty required 
for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

The Court has held that compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because the June 2005 VA examiner did not provide a rationale in 
support of his conclusion, as requested in the Board's September 
2004 Remand, the Board finds that the instructions of the 
September 2004 Remand have not been substantially complied with, 
necessitating another remand to obtain a medical nexus opinion 
that is supported by a complete rationale based upon the evidence 
of record.  

In addition to providing a medical opinion regarding the etiology 
of the Veteran's hepatitis B and C infections, the Board notes 
that a September 2004 VA outpatient treatment record reflects 
that the Veteran is positive for hepatitis A and C.  Therefore, 
on remand, the VA examiner will be requested to provide a medical 
nexus opinion regarding the etiology of the Veteran's hepatitis 
A, B, and C that has been manifested since his separation from 
service.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who conducted 
the June 2005 VA examination review the 
claims file and provide an addendum to his 
previous report addressing the likelihood 
that the Veteran's current hepatitis A, B, 
and/or C infections are related to his 
military service, to include the diagnosis 
and treatment for infectious hepatitis 
therein.

a.	The examiner is requested to offer an 
opinion as to whether it is at least 
as likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's current hepatitis 
is related to his military service.

b.	In answering the foregoing, the 
examiner is requested to consider the 
Veteran's competent statements 
regarding his medical history, 
including his statements that he did 
not undergo surgical treatment, blood 
transfusions or use intravenous drugs 
prior to the in-service diagnosis of 
infectious hepatitis.  

c.	A rationale must be provided for each 
opinion provided.  

d.	If it cannot be determined, on a 
medical or scientific basis and 
without invoking processes relating 
to guesses or judgment based upon 
mere conjecture, whether the 
Veteran's current hepatitis infection 
is related to his active service, the 
examiner should clearly and 
specifically so specify in the report 
and explain why this is so.

e.	If the June 2005 VA examiner is no 
longer available, request that a 
medical professional knowledgeable in 
infectious diseases review the claims 
file and provide the requested 
opinion.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


